Exhibit 23.2 CONSENT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS To the Board of Directors XA, Inc. 875 North Michigan Ave. Suite 2626 Chicago, Illinois 60611 We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of our report dated March 5, 2007 relating to the consolidated financial statements of XA, Inc., formerly, The Experiential Agency, Inc., which appears in the Registrant's Form 10-KSB for the year ended December 31, 2006. August21, 2007 /s/ Pollard-Kelley Auditing Services, Inc. Terance L. Kelley Vice President Pollard-Kelley Auditing Services, Inc. 4500 Rockside Road Suite 450 Independence, OH 44131 330-864-2265
